         Case 1:20-cv-03208-JMF Document 48-2 Filed 09/11/20 Page 1 of 1




STATE OF INDIANA                    )                          IN THE MARION SUPERIOR COURT      ‘




                                    )   SS:                    CIVIL DIVISION 14
COUNTY 0F MARION                    )                          CAUSE NO. 49Dl4—2005—PL—015026

KELLER J. MELLOWITZ,                          )
on behalf of himself and      all             )
others similarly situated.                    )
                          Plaintiff,          )



V.
                                              )

                                              )

                                              )
                                                     Fmﬂﬁﬁfmﬂw                               ‘




BALL STATE UNIVERSITY                         )
                                                        AUG 14      2020
and BOARD OF TRUSTEES                         )
OF BALL STATE UNIVERSITY,                     )

                          Defendants.         )   CLERK OF THE MARION CIRCUIT COURT


                     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS
        This matter comes before the Court 0n Defendants’ Motion to Dismiss.                             The    Court,

having reviewed the same and being duly advised in the premises,                      now ﬁnds       that the   Motion

should be and       now is DENIED.
        IT IS   THEREFORE SO ORDERED, ADJUDGED AND                         ECREED that Defendant’s
Answer   is   due   .s                                            gef‘xévx e)  lu‘lﬂw                            T




                                                              MA THEWC. kINbAem’
                                                              Spe   ial   Judge
                                                              Marion Superior Court
DIS TRIBUTION:


Counsel of Record
